PER CURIAM.
Affirmed without prejudice to file a rule 3.800(a) motion that complies with the pleading requirements of State v. Mancino, 714 So.2d 429, 433 (Fla.1998) (3.800 motion must affirmatively allege that the court records demonstrate on their face entitlement to relief), and Baker v. State, 714 So.2d 1167 n. 1 (Fla. 1st DCA 1998) (allegations required by Mancino at a minimum must address how and where the record demonstrates an entitlement to relief).
SHAHOOD, GROSS and HAZOURI, JJ., concur.